Notice of Pre-AIA  or AIA  Status
	Claims 21-29 and 31-40 have been examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claims 22, 28, and 36 are objected to because of the following informalities:  The claims are dependent on rejected claims.  Appropriate correction is required.

Double Patenting
	Claims 1-21, 23-27, 29, 31-35, and 37-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-20 of Golota et al. (Patent Number: 9,894,146 B2; Application No.: 14/543,366; Dated: 13 FEB 2018; CPC: H04L 67/10; IPC: G06N 5/02).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The tables below compare the claims of the instant application and the claims of Golota et al. (Patent Number: 

Claim 21

Instant Application
15/882,165

U.S. Patent No. 9,894,146 B2
Examiner's Note
providing a mesh including a network brain, a base node and a set of basic nodes;
Claim 1
sending, using the network brain, a command to a base node instructing a set of basic nodes to change from an application mode to a boot mode;

comparing, using the network brain, an old code with a new code;
Claim 1
comparing, using a network brain, an old code with a new code;

sending, using the network brain, a command to the base node instructing the set of basic nodes to change from an application mode to a boot mode;
Claim 1
sending, using the network brain, a command to a base node instructing a set of basic nodes to change from an application mode to a boot mode;

sending, using the base node, a message including the new code to the set of basic nodes;
Claim 1
sending, using the base node, a message including the new code 

updating the new code on the set of basic nodes; and
Claim 1
updating the new code on the set of basic nodes; and

changing the mesh by instructing the set of basic nodes to change to the application mode.
Claim 1
changing lighting by instructing the set of basic nodes to change to the application mode.




Claim 23

Instant Application
15/882,165


U.S. Patent No. 9,894,146 B2
Examiner's Note

wherein comparing includes identifying code changes between the old code and the new code, and wherein the code changes are stored by the network brain.

Claim 3
2. The method of claim 1, wherein comparing includes identifying code changes between the old code and the new code.
3. The method of claim 2, wherein the code changes are stored by the network brain.






Claim 24

Instant Application
15/882,165


U.S. Patent No. 9,894,146 B2
Examiner's Note

wherein the set of basic nodes is configured to send a response to the network brain after being in the boot mode.

Claim 4
wherein the set of basic nodes is configured to send a response to the network brain after being in the boot mode.





Claim 25

Instant Application
15/882,165


U.S. Patent No. 9,894,146 B2
Examiner's Note
wherein the network brain is configured to send a notification to the base node for each message that is expected.


Claim 5
wherein the network brain is configured to send a notification to the base node for each message that is expected.





Claim 26

Instant Application
15/882,165


U.S. Patent No. 9,894,146 B2
Examiner's Note



Claim 6
wherein the new code is sent to the basic node in partial messages.





Claim 27

Instant Application
15/882,165


U.S. Patent No. 9,894,146 B2
Examiner's Note

wherein the basic node is configured to send a message to the network brain after the new code is updated.

Claim 7
wherein the basic node is configured to send a message to the network brain after the new code is updated.





Claim 28

Instant Application
15/882,165

U.S. Patent No. 9,894,146 B2
Examiner's Note
compare, using a network brain, an old code with a new code;
Claim 8
compare, using a network brain, an old code with a new code;

send, using the network brain, a command to a base node instructing a set of basic nodes to 
Claim 8
send, using the network brain, a command to a base node instructing a set 

send, using the base node, a message including the new code to the set of basic nodes;
Claim 8
send, using the base node, a message including the new code to the set of basic nodes;

update the new code on the set of basic nodes; and
Claim 8
update the new code on the set of basic nodes; and

change the mesh by instructing the set of basic nodes to change to the application mode.
Claim 8
change lighting by instructing the set of basic nodes to change to the application mode.




Claim 29

Instant Application
15/882,165

U.S. Patent No. 9,894,146 B2
Examiner's Note
identify code changes between the old code and the new code; and
Claim 9
the operations further comprising identify code changes between the old code and the new code.

store, by the network brain, the code changes.
Claim 10
the operations further comprising store, by 




Claim 31

Instant Application
15/882,165


U.S. Patent No. 9,894,146 B2
Examiner's Note

the operations further comprising send, by the set of basic nodes, a response to the network brain after being in the boot mode.

Claim 11
further comprising send, by the set of basic nodes, a response to the network brain after being in the boot mode





Claim 32

Instant Application
15/882,165


U.S. Patent No. 9,894,146 B2
Examiner's Note

the operations further comprising send, by the network brain, a notification to the base node for each message that is expected.

Claim 12

further comprising send, by the network brain, a notification to the base node for each message that is expected.




Claim 33

Instant Application
15/882,165


U.S. Patent No. 9,894,146 B2
Examiner's Note

the operations further comprising send the new code to the basic node in partial messages.

Claim 13
further comprising send the new code to the basic node in partial messages.





Claim 34

Instant Application
15/882,165


U.S. Patent No. 9,894,146 B2
Examiner's Note

the operations further comprising send, by the basic node, a message to the network brain after the new code is updated.

Claim 14
further comprising send, by the basic node, a message to the network brain after the new code is updated.





Claim 35

Instant Application
15/882,165

U.S. Patent No. 9,894,146 B2
Examiner's Note

Claim 15
compare, using a network brain, an old code with a new code;

send, using the network brain, a command to a base node instructing a set of basic nodes to change from an application mode to a boot mode;
Claim 15
send, using the network brain, a command to a base node instructing a set of basic nodes to change from an application mode to a boot mode;

send, using the base node, a message including the new code to the set of basic nodes;
Claim 15
send, using the base node, a message including the new code to the set of basic nodes;

update the new code on the set of basic nodes; and
Claim 15
update the new code on the set of basic nodes; and

change the mesh by instructing the set of basic nodes to change to the application mode.
Claim 15
change lighting by instructing the set of basic nodes to change to the application mode.




Claim 37

Instant Application
15/882,165

U.S. Patent No. 9,894,146 B2
Examiner's Note

Claim 16
further comprising identify code changes between the old code and the new code.

store, by the network brain, the code changes.
Claim 17
further comprising store, by the network brain, the code changes.



Claim 38

Instant Application
15/882,165


U.S. Patent No. 9,894,146 B2
Examiner's Note

send, by the set of basic nodes, a response to the network brain after being in the boot mode.

Claim 18
further comprising send, by the set of basic nodes, a response to the network brain after being in the boot mode.





Claim 39

Instant Application
15/882,165


U.S. Patent No. 9,894,146 B2
Examiner's Note



Claim 19






Claim 40

Instant Application
15/882,165


U.S. Patent No. 9,894,146 B2
Examiner's Note

send the new code to the basic node in partial messages.

Claim 20
send the new code to the basic node in partial messages.





Relevant Art
	Art that is relevant to this action, but not cited is the following:

	Vedantham et al.  (Pub No.: US 2013/0104117 A1; Patent Application Number: 13/659,866; Dated: Apr. 25, 2013; Class: 717; Subclass: 172)

	Cisco Systems, Inc., Cisco 800 Series Integrated Services Routers Software Configuration Guide, OL-31704-02, 2014, pp. 1-444

	AMPAC Technologies Ltd., Fire Alarm Control Panel (EN54-2 & 4), Configuration Software, MAN 1552-2, 2012, pp. 1-102

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

 who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
29 JAN 2021